Affirmed and Memorandum Opinion filed March 3, 2022.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00578-CV

                       DOMINIQUE TAYLOR, Appellant

                                       V.

   806 MAIN MASTER TENANT LLC D/B/A JW MARIOTT HOUSTON
                    DOWNTOWN, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-84091

                           MEMORANDUM OPINION

      This is an appeal from a summary judgment in an employment discrimination
case. For the reasons given below, we overrule all of the arguments presented and
affirm the trial court’s judgment.

                                 BACKGROUND

      Dominique Taylor was hired as a front desk agent by 806 Main Master Tenant
LLC d/b/a JW Marriott Houston Downtown (the “Hotel”). Taylor started off
working the day shift, but he was eventually moved to the night shift. The move
came as a promotion, with additional responsibilities and greater pay, and it also
enabled Taylor to continue his second job in retail. The Hotel terminated Taylor
shortly after the promotion.

       The Hotel cited several performance problems as the reasons for the
termination, and the final reason was a violation of the Hotel’s punctuality policy.
According to the Hotel, Taylor did not appear for work on time and in his uniform,
and then he went home early, which left the Hotel short-staffed.

       Taylor did not complain of any sort of racial animus in his exit interview, but
he subsequently filed a charge of discrimination with the EEOC and Texas
Workforce Commission. In that charge, Taylor alleged that he was terminated in
retaliation for having reported two earlier incidents of racial harassment to the
Hotel’s human resources manager. In the first incident, Taylor alleged that the
Hotel’s training director called him a “hood rat” in front of his coworkers. And in
the second incident, Taylor alleged that the same training director insinuated to a
guest that Taylor could not always be trusted when the training director said that
“he’s Black and you know how they do.”

       The Hotel denied that these comments were ever made or that Taylor had even
reported them to the human resources manager. After determining that there was no
evidence to support the charge, the Texas Workforce Commission issued Taylor a
right to sue letter.

       Taylor then filed a pro se handwritten petition in the trial court. Taylor
asserted two causes of action in that petition: one for racial discrimination, and the
other for retaliation. Taylor did not allege any particular set of facts in this petition.
However, he did attach his charge of discrimination to it.


                                            2
        Taylor subsequently filed an amended petition, which was slightly longer and
typewritten. This petition mentioned the same incidents of racial harassment that had
been mentioned in the charge of discrimination. The petition also asserted the same
causes of action as his original petition, but as before, those causes of action were
bare.

        Taylor then filed an “amended second supplemental petition,” which was
typewritten, and even longer than his previous petitions. In addition to the allegations
of racial harassment, Taylor alleged that he was treated differently from other
similarly situated employees. His allegation of disparate treatment involved the
Hotel’s attendance policy, which supposedly required the employee (and not some
related individual) to personally notify the Hotel in advance about the employee’s
absence or tardiness. Taylor was written up for violating this policy when his mother
called the Hotel to say that he would be absent because his grandmother was in the
hospital. By contrast, Taylor alleged that one of his Hispanic coworkers was not
written up when her fiancé called the Hotel to say that the coworker would be absent
because of a death in the family. Unlike in his previous petitions, Taylor did not
specifically identify any causes of action in this petition.

        The Hotel specially excepted on the grounds that Taylor’s most recent petition
was vague and confusing. The Hotel indicated that it could not determine whether
that petition was meant to replace or supplement Taylor’s amended petition. The
Hotel also indicated that it could not discern “the type(s) of claim(s) Plaintiff
attempts to assert.” The record does not reveal that the trial court ever made a ruling
on the special exception.

        Despite having no ruling on the special exception, the Hotel moved for a
traditional summary judgment under the belief that Taylor had only asserted claims
for harassment (which the Hotel characterized as “hostile work environment”) and

                                           3
for retaliation. The Hotel did not assert a ground for summary judgment on any claim
for disparate treatment.

       Taylor filed a response, in which he asserted that he “never stated a racially
hostile work environment” claim. Taylor asserted instead that his claim was for
“discriminatory harassment based on disparate treatment.” Taylor then performed
an analysis of his claim for disparate treatment, even though the Hotel had not
specifically sought a summary judgment on that claim.

       The Hotel filed a reply, in which it argued that Taylor’s claim for disparate
treatment should fail for the same reasons asserted in the Hotel’s motion for
summary judgment.

       Without stating its reasoning, the trial court granted the Hotel’s motion and
rendered a judgment that Taylor take nothing on all of his claims. Taylor now
appeals from that judgment.

                                         ANALYSIS

       Taylor asserts in a single point of error that the trial court erred in granting the
Hotel’s motion for summary judgment. From what we can discern, the primary focus
of this point of error is the disposition of Taylor’s retaliation claim. There appears
to be a short, secondary focus on Taylor’s claim for disparate treatment. We address
each of these claims in turn.1

I.     Retaliation Claim

       Taylor has never expressly identified the source of his claims, but his brief
contains a reference to Chapter 21 of the Texas Labor Code, which is otherwise


       1
         We do not address any claim for a hostile work environment. Taylor does not specifically
raise an argument related to that claim, and as he asserted in his summary-judgment response, no
such claim was even raised in his petition.

                                               4
known as the Texas Commission on Human Rights Act (“TCHRA”). Under
TCHRA, an employer commits an unlawful employment practice if the employer
retaliates or discriminates against a person who opposes a discriminatory practice;
makes or files a charge; files a complaint; or testifies, assists, or participates in any
manner in an investigation, proceeding, or hearing. See Tex. Labor Code § 21.055.

      Proof of retaliation may be either direct or circumstantial, but because direct
evidence of retaliatory intent is rarely available, a plaintiff asserting a claim under
TCHRA must usually resort to circumstantial evidence instead. See Tex. Tech Univ.
Health Sci. Ctr.-El Paso v. Flores, 612 S.W.3d 299, 305 (Tex. 2020). When a
plaintiff relies on circumstantial evidence to establish a retaliation or discrimination
claim, we follow the burden-shifting framework established in McDonnell Douglas
Corp. v. Green, 411 U.S. 792 (1973). Id. This framework has three steps: first, the
plaintiff must create a presumption of illegal discrimination by establishing a prima
facie case; second, the defendant must rebut that presumption by establishing a
legitimate, nondiscriminatory reason for the employment action; and third, the
plaintiff must overcome the rebuttal evidence by establishing that the defendant’s
stated reason is a mere pretext. Id.

      The Hotel moved for a traditional summary judgment on the defensive ground
that it had a legitimate, nondiscriminatory reason for Taylor’s termination. As the
movant below, the Hotel had the initial burden of showing that there was no genuine
issue of material fact and that it was entitled to judgment as a matter of law on this
defense. See Tex. R. Civ. P. 166a(c). If the Hotel conclusively established that
defense, then the burden shifted to Taylor to show that summary judgment was
improper, either by disproving the defense or by raising a fact issue as to whether
the Hotel’s stated reason for the termination was pretextual. See M.D. Anderson
Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23–24 (Tex. 2000) (per curiam). To

                                           5
the extent that Taylor produced any evidence in response to the Hotel’s motion, we
consider that evidence by indulging every reasonable inference and resolving any
doubts in Taylor’s favor, because Taylor was the nonmovant. Id. We also consider
whether the parties satisfied their respective burdens de novo. See Exxon Mobil
Corp. v. Rincones, 520 S.W.3d 572, 579 (Tex. 2017).

      A.     The Hotel’s Defense

      In support of its defense, the Hotel relied on various items of evidence,
including the affidavits of two employees, excerpts from Taylor’s deposition, and
the exhibits produced during that deposition. One of those exhibits was Taylor’s
formal notice of termination, which documented four performance problems in the
two weeks leading up to the termination.

      The first performance problem was identified as an attendance violation. The
notice of termination did not describe this violation in any detail, but the details
could be found in another exhibit produced during the deposition. That exhibit was
the written warning that Taylor received when he failed to personally notify his
manager in advance of an anticipated absence.

      The second performance problem was identified as a failure to follow
instructions. The notice of termination did not describe this violation in any detail
either, but as before, the details could be found in another exhibit producing during
the deposition. That exhibit was a memo written by Taylor’s manager, who
discussed how Taylor had double-posted valet charges, which was improper. The
manager indicated that Taylor could have avoided this mistake if he had only
followed the checklist that had been provided for him.

      The third and fourth performance problems were both described in detail in
the notice of termination. For the third problem, the Hotel documented how Taylor


                                           6
had failed to submit sign-in sheets for a UPS crew. The Hotel indicated that these
sheets were “crucial” to receiving payment, and that Taylor had specifically been
trained on how to submit them.

      As mentioned earlier, the final performance problem was described as a
violation of the Hotel’s punctuality policy. The Hotel documented that Taylor
appeared for his shift out of uniform—without a name tag, company pin, or bow
tie—and that he had previously been warned about this very policy. The Hotel also
documented that Taylor had asked to go home, and that he had left early, which
resulted in the Hotel being short-staffed.

      All of these performance problems are legitimate, nondiscriminatory reasons
for Taylor’s termination. See Navy v. College of the Mainland, 407 S.W.3d 893,
902–03 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (holding that an employee’s
failure to follow policies and respond to disciplinary intervention were legitimate,
nondiscriminatory reasons for termination). Accordingly, we conclude that the Hotel
satisfied its burden as the summary-judgment movant, and that the burden then
shifted to Taylor to show that summary judgment was improper.

      B.     Taylor’s Attempt to Challenge the Legitimacy of the Hotel’s
             Reasons for Termination

      Taylor argued in his response that the Hotel had failed to satisfy its initial
burden of proof because the Hotel had no written policies for the incidents in which
he had been disciplined. Taylor did not cite to any evidence in support of this
argument, nor did he supply any authority showing that an employer must have a
written policy in place before it can terminate an employee on the grounds given by
the Hotel. As to this point, Taylor failed to show that summary judgment was
improper.



                                             7
      C.     Taylor’s Attempt to Raise a Fact Issue on Pretext

      Taylor also argued that there was at least a fact question as to whether the
Hotel’s stated reasons for termination were pretextual. Taylor mentioned three
points in his response, but none of them raised a fact issue.

      For his first point, Taylor claimed that the Hotel admitted that it had no written
policies in place. Taylor did not cite to any particular evidence in support of this
point, and we found nothing of the sort among the evidence he attached to his
response.

      For his second point, Taylor referred to his allegation of disparate treatment,
in which he was written up when his mother called to report his absence, whereas
his Hispanic coworker was not written up when her fiancé called to report the
coworker’s absence. Taylor produced affirmative evidence that the fiancé had called,
instead of the coworker, which would have been a violation of the Hotel’s policy
that the employee must personally provide advance notice of an absence or tardiness.
But Taylor produced no evidence that the coworker was treated differently—i.e.,
there was no evidence that the coworker did not receive a written warning following
her violation.

      Taylor’s third point focuses on the Hotel’s training director, but his point is
unclear. According to Taylor, the training director denied having any involvement
in his final termination, yet the same training director supposedly intervened in an
earlier effort to terminate Taylor when he was still working the day shift. Taylor did
not explain in his response how this discrepancy established a pretext. But in any
event, Taylor did not cite or produce any evidence in support of his argument.
Accordingly, he failed to raise a fact issue.




                                           8
      Taylor makes additional arguments in his appellant’s brief, but we need not
consider them because they were not raised in his summary-judgment response. See
Tex. R. Civ. P. 166a(c) (“Issues not expressly presented to the trial court by written
motion, answer or other response shall not be considered on appeal as grounds for
reversal.”).

      In sum, we conclude that the trial court correctly granted summary judgment
to the Hotel on Taylor’s retaliation claim.

II.   Disparate Treatment Claim

      Taylor also argues that the trial court erred by granting a summary judgment
on his claim for disparate treatment. He contends that the summary judgment was
improper for the sole reason that he established a prima facie case of discrimination.

      This argument fails for at least two reasons. First, it contains no citations to
the record or to authority, which means that it is inadequately briefed. See Tex. R.
App. P. 38.1(i). And second, even if we accepted Taylor’s argument that he
established a prima facie case, that argument would not be sufficient by itself to
reverse the trial court’s summary judgment because the Hotel argued that it had a
legitimate, nondiscriminatory basis for its actions. Taylor did not respond to that
argument in his appellant’s brief, and his failure to do so means that the summary
judgment must stand. See Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex.
1970) (“The judgment must stand, since it may have been based on a ground not
specifically challenged by the plaintiff . . . .”); Studer v. Moore, No. 14-18-00640-
CV, 2021 WL 629922, at *2 (Tex. App.—Houston [14th Dist.] Feb. 18, 2021, no
pet.) (mem. op.) (“When an argument is not made challenging every ground on
which the summary judgment could be based, we are required to affirm the summary
judgment, regardless of the merits of the unchallenged ground.”).


                                          9
                                 CONCLUSION

      The trial court’s judgment is affirmed.




                                      /s/       Tracy Christopher
                                                Chief Justice



Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        10